In re Aggressor International Inc.; Aggressor Fleet limited; Cayman Aggressor Limited; Lloyds of London Certain Underwriters of; — Defendant(s); applying for supervisory and/or remedial writs, Parish of Iberia, 16th Judicial District Court, Div. G, Nos. 84-915; to the Court of Appeal, Third Circuit, No. W99-1337.
Granted. Once the trial court sustained relators’ declinatory exception of improper venue, the court was required to either dismiss the action or transfer it to a proper court. La.Code Civ.P. arts. 121 and 932. Accordingly, the trail court erred in considering relators’ remaining exceptions, and the judgment of the trial court, insofar as it addresses exceptions other than the exception of venue, is vacated and set aside, the case is remanded to the 16th Judicial District Court for the Parish of St. Mary. Relators may reurge their exceptions before this court.
JOHNSON, J., not on panel.